DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit” and “adjustment unit” in claim 1, “first connection unit” in claim 4, “first output unit”, “second output unit”, and “first connection unit” in claim 6, “first accumulation unit”, “second accumulation unit”, and “second connection unit” in claim 9, “image generation unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second unit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Numata (U.S. Pub. No. 20170034466).
	Regarding claim 1, Numata discloses:
An image sensor including a pixel that comprises:
a first photoelectric conversion unit and a second photoelectric conversion unit, each of which generates an electric charge through photoelectric conversion of light (first photoelectric converter (first photo diode) 111 and second photoelectric converter (second photo diode)112 where pixel 110 has a first photoelectric converter (first photo diode) 111 and a second photoelectric converter (second photo diode) 112 disposed on a substrate 115 and where first transfer unit (transfer transistor 131) that transfers charges from the photoelectric converter 111 to the pixel memory 121, and a second transfer unit (transfer transistor 132) that transfers charges from the photoelectric converter 112 to the pixel memory 122, par. 30 and 38);
an output unit that outputs a first signal generated based upon the electric charge generated in the first photoelectric conversion unit and a second signal generated based upon an electric charge generated in the second photoelectric conversion unit (combination of source follower 151 and select transistor 161 used for photoelectric converter 111 and 
an adjustment unit that adjusts a capacitance at the output unit upon outputting of the first signal and the second signal from the output unit (transistor 133 where a switch (a driving line 183 and a transistor 133) that can change the electric connection state between the first pixel memory 121 and the second pixel memory 122 using a signal from the scanning circuit is disposed and where it can be seen that when transistor 133 is on and connecting pixel memory 121 (as a capacitor) to pixel memory 122 (as a capacitor) the memory capacitance of pixel memory 121 is added to pixel memory 122  par, 41, 86-97 and Fig. 3).
Regarding claim 2, Numata further discloses:
output unit includes a first output unit and a second output unit (combination of source follower 151 and select transistor 161 used for photoelectric converter 111 and combination of source follower 152 and select transistor 162 used for photoelectric converter 112, par. 39); and

 Regarding claim 6, Numata discloses:
An image sensor including a pixel that comprises:
a first photoelectric conversion unit and a second photoelectric conversion unit, each of which generates an electric charge through photoelectric conversion of light (first photoelectric converter (first photo diode) 111 and second photoelectric converter (second photo diode)112 where pixel 110 has a first photoelectric converter (first photo diode) 111 and a second photoelectric converter (second photo diode) 112 disposed on a substrate 115 and where first transfer unit (transfer transistor 131) that transfers charges from the photoelectric converter 111 to the pixel memory 121, and a second transfer unit (transfer transistor 132) that transfers charges from the photoelectric converter 112 to the pixel memory 122, par. 30 and 38);
a first output unit that outputs a signal generated based upon the electric charge generated by the first photoelectric conversion unit and is connected to a first signal line (combination of source follower 151 and select transistor 161 used for photoelectric converter 111, where for photoelectric converter 111 charges transferred to the pixel memory 121 
a second output unit that outputs a signal generated based upon an electric charge generated by the second photoelectric conversion unit and is connected to a second signal line (combination of source follower 152 and select transistor 162 used for photoelectric converter 112, where for photoelectric converter 112 charges transferred to the pixel memory 122 are converted into a voltage signal via a source follower 152, and can be read and transferred to a signal line 172 by a selection line 192 and a select transistor 162, par. 39); and
a first connection unit disposed between the first output unit and the second output unit (transistor 133 where a switch (a driving line 183 and a transistor 133) that can change the electric connection state between the first pixel memory 121 and the second pixel memory 122 using a signal from the scanning circuit is disposed and where it can be seen that when transistor 133 is on and connecting pixel memory 121 (as a capacitor) to pixel memory 122 (as a capacitor) the memory capacitance of pixel memory 121 is added to pixel memory 122  par, 41, 86-97 and Fig. 3).
Regarding claim 7, Numata further discloses:
first connection unit connects the first output unit with the second output unit upon outputting of the signal generated based upon the electric charge generated by the first photoelectric conversion unit and the signal 
Regarding claim 8, Numata further discloses:
first connection unit disconnects the first output unit from the second output unit upon outputting of the signal generated based upon an electric charge generated by the first photoelectric conversion unit to the first signal line and outputting of the signal generated based upon an electric charge generated by the second photoelectric conversion unit to the second signal line (charge can be read out of photoelectric converter 112 first while connecting the memories 121 and 122 using switch 133 followed by disconnecting the memories 121 and 122 and reading out of photoelectric converter 111, par. 59-69, 86-97, 130, 132).
Regarding claim 17, Numata further discloses:
a plurality of pixels, each identical to the pixel, is disposed along a first direction, and the plurality of pixels include a first pixel and a second 
a signal generated based upon electric charges generated by the first photoelectric conversion unit and the second photoelectric conversion unit in the first pixel is output to the first signal line and a signal generated based upon electric charges generated by the first photoelectric conversion unit and the second photoelectric conversion unit in the second pixel is output to the second signal line (depending on the operation mode the charges stored in the photoelectric converters 111 and 112 are connected to memory 121 (as a capacitor) and pixel memory 122 (as a capacitor) where both can be read out using the same signal line using the same source follower by using transistor 133 to connect the memories 121 and 122 (and therefore also the gates of the source followers 151 and 152) or the charges can be read out to different signal lines, par. 59-69, 86-97, 130, 132).
Regarding claim 18, Numata further discloses:
a first operation through which a signal generated based upon electric charges generated by the first photoelectric conversion unit and the second photoelectric conversion unit in the first pixel is output to the first signal line and a signal generated based upon electric charges generated by the first photoelectric conversion unit and the second photoelectric conversion unit in the second pixel is output to the second signal line (depending on the operation mode the charges stored in the 
a second operation through which a signal generated based upon electric charges generated by the first photoelectric conversion unit and the second photoelectric conversion unit in the first pixel and a signal generated based upon electric charges generated by the first photoelectric conversion unit and the second photoelectric conversion unit in the second pixel are output to the first signal line (depending on the operation mode the charges stored in the photoelectric converters 111 and 112 are connected to memory 121 (as a capacitor) and pixel memory 122 (as a capacitor) where both can be read out using the same signal line using the same source follower by using transistor 133 to connect the memories 121 and 122 (and therefore also the gates of the source followers 151 and 152) or the charges can be read out to different signal lines, par. 59-69, 86-97, 130, 132).
Regarding claim 20, Numata further discloses:
the image sensor according to claim 1 (see the rejection of claim 1); and
.

Allowable Subject Matter
Claims 4, 5, 9-16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, no prior art could be located that teaches or fairly suggests a first connection unit that connects the first output unit with the second output unit, wherein: the adjustment unit adjusts the capacitance at the output unit via the first connection unit, in combination with the rest of the limitations of the claim and parent claim.
Claims 5 and 19 depends on claim 4 and therefore is objected to.
Regarding claim 9, no prior art could be located that teaches or fairly suggests a first accumulation unit that accumulates the electric charge generated in the first photoelectric conversion unit, a second accumulation unit that accumulates an electric charge generated in the second photoelectric conversion unit and a second connection unit that connects the first accumulation unit with the second accumulation unit, in combination with the rest of the limitations of the claim and parent claim.
Claims 10 and 11 depend on claim 9 and therefore are objected to.
Regarding claim 12, no prior art could be located that teaches or fairly suggests he first connection unit connects a region between the first amplifier transistor and the 
Claims 13-16 depend on claim 12 and therefore are objected to.

Conclusion
Regarding claims 3, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697